19. Impact of counterfeiting on international trade (
- Before the vote on Amendment 1:
Mr President, many of our colleagues want to vote in favour of the idea in the Green resolution not to make internet providers and telecom providers responsible for the content on the internet and so on, but many of those colleagues who want to vote in favour of the Green resolution do not like paragraph 15, which is related to another subject. In a spirit of Christmas compromise, we would like, in an oral amendment, to withdraw paragraph 15 from our resolution, in order to enable more people to vote for it.